DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 13-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filippini (20160193793).

 	Regarding claim 1, Filippini (Figures 1-15) teaches a pickleball paddle comprising: 2a handle (Fig. 6-9, Part No. 34) (Para. 0042); and 3a head (32) coupled to the handle (34), the head (34) comprising an inner layer (Fig. 9, Part No. 46) (Para. 0044) 4sandwiched between a first outer faceplate and a second outer faceplate, the 5inner layer comprising a lattice (See Fig. 9), wherein at least portions of the handle, the inner 6layer, the first outer faceplate, and the second outer faceplate are integrally 7formed as a single unitary body (Para. 0044).  


1 	Regarding claim 2, Filippini (Figures 1-15) teaches inner layer, the first outer 2face plate and the second outer faceplate are entirely formed as a single unitary 3body from a single material (Para. 0037, 0045).  


1 	Regarding claim 3, Filippini (Figures 1-15) teaches at least one 2layer (Fig. 9, Part No. 46) adhered to the first outer faceplate and the second outer faceplate (Para. 0045).  

 
1 	Regarding claim 5, Filippini (Figures 1-15) teaches the handle comprises a 2handle core (Para. 0044) and a grip (Fig. 6, Part No. 34) joined to the handle core, the handle core being integrally 3formed with the inner layer, the first outer faceplate and the second outer 4faceplate as part of the single unitary body (Para. 0045).  


1 	Regarding claim 7, Filippini (Figures 1-15) teaches the first outer faceplate 2has a first thickness 12A and the second outer faceplate has a second thickness 12B 3different than the first thickness (Para. 0039).  


1 	Regarding claim 13, Filippini (Figures 1-15) teaches the lattice forms cells and 2wherein a portion of the cells are filled (Para. 0037).  


1 	Regarding claim 14, Filippini (Figures 1-15) teaches a crossbeam (46) (Para. 0044) 2continuously extending through the handle and through the inner layer of the 3head, wherein the crossbeam is integrally formed as part of the single unitary 4body (Para. 0044-0045).  


1 	Regarding claim 15, Filippini (Figures 1-15) teaches 2a first crossbeam extending from a first side edge of the handle through the inner layer of the head (See fig. 9); and 107Atty. Dkt. No.: WR-0296-US-NPa second crossbeam extending from a second side edge of the 5handle through the inner layer of the head (See Fig. 9) (Para. 0044-0045).  


1 	Regarding claim 18, Filippini (Figures 1-15) teaches the handle comprises a 2second lattice (Para. 0044), the second lattice being integrally formed as part of the single 3unitary body (Para. 0044-0045).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Filippini in view of Taylor (20180104555).

1 	Regarding claim 4, Filippini (Figures 1-15) teaches the handle is integrally 3formed with the inner layer, the first outer faceplate and the second outer 4faceplate as part of the single unitary body (Para. 0045).
 	Filippini does not teach the handle comprises an 2outwardly flared butt end. 
	Taylor (Figures 1-7) teaches the handle comprises an 2outwardly flared butt end (See fig. 5) (Para. 0009).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Filippini with the handle comprises an 2outwardly flared butt end as taught by Taylor as a means simple substitution of one known element (a paddle having a handle) for another (a paddle having a handle with a flared butt end) to obtain predictable results (a paddle for sports) (Taylor: Para. 0009) (See:  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Filippini in view of Fox (20170136325).

1 	Regarding claim 6, Filippini (Figures 1-15) teaches a pickleball paddle comprising: 2a head (34) comprising an inner layer (Fig. 9, Part No. 46) (Para. 0044)4, the 5inner layer comprising a lattice (See Fig. 9).
 	Filippini does not teach the lattice comprises first fillets (See Fig. 1-2 and 4) at first corners formed between the lattice and the first outer faceplate and 106Atty. Dkt. No.: WR-0296-US-NPsecond fillets (See Fig. 1-2 and 4) at second corners formed between the lattice and the second outer 4faceplate (Para. 0036).  
 	Fox (Figures 1-6) teaches the lattice comprises first fillets at first corners formed between the lattice and the first outer faceplate and 106Atty. Dkt. No.: WR-0296-US-NPsecond fillets (See Fig. 1-2 and 4) at second corners formed between the lattice and the second outer 4faceplate (Para. 0036).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Filippini with the lattice comprises first fillets at first corners formed between the lattice and the first outer faceplate as taught by Fox as a means of providing a lattice of a paddle with material that rounds off an interior angle between two surfaces (Fox: Para. 0036). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Filippini.

1 	Regarding claim 8, Filippini (Figures 1-15) teaches the head has a thickness that may be uniform or variable (Para. 0039, 0043) (though the actual dimension is not disclosed), and the material of the head inherently has a density (though the material is not disclosed).
 	Filippini does not teach the head has a thickness 2of at least 0.25 inch and a density no greater than 0.5 g/cc.  
 	It is noted that the prior art of Filippini teaches a paddle head that may be uniform or variable (Para. 0039, 0043) (though the actual dimension is not disclosed), and the material of the head inherently has a density (though the material is not disclosed). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art to provide Filippini with the head has a thickness 2of at least 0.25 inch and a density no greater than 0.5 g/cc as a means of finding optimum or workable by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claims 9-10, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Filippini in view of Marvin (20170021248).1

 	Regarding claim 9, Filippini (Figures 1-15) teaches a pickleball paddle comprising: 2 3a head (34) comprising an inner layer (Fig. 9, Part No. 46) (Para. 0044) 4sandwiched between a first outer faceplate and a second outer faceplate, the 5inner layer comprising a lattice (See Fig. 9)
 	Filippini does not teach the lattice has a varying 2density in a direction parallel to a face of the first outer faceplate.  
 	Marvin (Figures 1-8) teaches the density or spacing of lattice at different portions of paddle may affect how a playing object such as a ball rebounds from the paddle (Para. 0032).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Filippini with the lattice has a varying 2density in a direction parallel to a face of the first outer faceplate as taught by Marvin as a means of varying the density of ribs at different portions of a paddle (Marvin: Para. 0032), and also as a means of finding optimum or workable ranges by routine experimentation (varying the density of a lattice of a paddle) (See:  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


1 	Regarding claim 10, the modified Filippini (Figures 1-15) teaches a pickleball paddle comprising: 2 3a head (34) comprising an inner layer (Fig. 9, Part No. 46) (Para. 0044) 4sandwiched between a first outer faceplate and a second outer faceplate, the 5inner layer comprising a lattice (See Fig. 9)
 	The modified Filippini does not teach the lattice comprises a 2non-orthogonal lattice.  
	Marvin (Figures 1-8) teaches the lattice comprises a 2non-orthogonal lattice (Para. 0032).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Filippini with the lattice comprises a 2non-orthogonal lattice as taught by Marvin as a means of providing a paddle with a lattice having a curved or circular configuration (Marvin: Para. 0032).


1 	Regarding claim 12, Filippini (Figures 1-15) teaches a pickleball paddle comprising: 3a head (32) coupled to the handle (34). 
 	Filippini does not teach the head has a varying 2deflection characteristic across a face of the head.  
	Marvin (Figures 1-8) teaches the head has a varying 2deflection characteristic across a face of the head (Para. 0032).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Filippini with the head has a varying 2deflection characteristic across a face of the head as taught by Marvin as a means of providing a paddle with a sweet spot that results in greater velocity when an object is struck compared to other parts of the paddle (Marvin: Para. 0032).


1 	Regarding claim 19, Filippini (Figures 1-15) teaches a pickleball paddle comprising: 2a head (34) comprising an inner layer (Fig. 9, Part No. 46) (Para. 0044)4, the 5inner layer comprising a lattice (See Fig. 9). 
 	Filippini does not teach the lattice comprises a 2first portion having a first lattice geometry and a second portion having a second 3last geometry different than the first lattice geometry.  
	Marvin (Figures 1-8) teaches the lattice comprises a 2first portion having a first lattice geometry and a second portion having a second 3last geometry different than the first lattice geometry (Para. 0032).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Filippini with the lattice comprises a 2first portion having a first lattice geometry and a second portion having a second 3last geometry different than the first lattice geometry as taught by Marvin as a means of providing a paddle with a lattice having some curved or circular portions (Marvin: Para. 0032).


1 	Regarding claim 20, Filippini (Figures 1-15) teaches a pickleball paddle comprising: 2a head (34) comprising an inner layer (Fig. 9, Part No. 46) (Para. 0044)4, the 5inner layer comprising a lattice (See Fig. 9). 
 	Filippini does not teach the head comprises a first 2portion having a first lattice and a second portion having a second lattice different than the first lattice.
	Marvin (Figures 1-8) teaches the head comprises a first 2portion having a first lattice and a second portion having a second lattice different than the first lattice (Para. 0032).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Filippini with the head comprises a first 2portion having a first lattice and a second portion having a second lattice different than the first lattice as taught by Marvin as a means of providing a paddle with a lattice having some curved or circular portions (Marvin: Para. 0032).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Filippini in view of Marvin, further in view of Taylor (20180104555).1

1 	Regarding claim 11, the modified Filippini (Figures 1-15) teaches a pickleball paddle comprising: 2 3a head (34) comprising an inner layer (Fig. 9, Part No. 46) (Para. 0044) 4sandwiched between a first outer faceplate and a second outer faceplate, the 5inner layer comprising a lattice (See Fig. 9).
 	The modified Filippini does not teach the lattice comprises a 2honeycomb arrangement of unit cells.  
 	Taylor (Figures 1-7) teaches the lattice comprises a 2honeycomb arrangement of unit cells (Para. 0033).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Filippini with the lattice comprises a 2honeycomb arrangement of unit cells as taught by Taylor as a means simple substitution of one known element (a paddle having a lattice) for another (a paddle having a honeycomb lattice) to obtain predictable results (a paddle for sports) (Taylor: Para. 0033) (See:  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Filippini in view of Danchulis (3879035).1

1 	Regarding claim 16, Filippini (Figures 1-15) teaches a pickleball paddle comprising: 3a head (32) coupled to the handle (34).  
 	Filippini does not teach a bumper 2continuously extending along an edge of the head and along opposite side edges 3of the handle.
 	Danchulis (Figures 1-5) teaches a bumper (20) 2continuously extending along an edge of the head and along opposite side edges 3of the handle (Col. 3, Lines 47-54; Col. 4, Lines 20-42).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Filippini with a bumper 2continuously extending along an edge of the head and along opposite side edges 3of the handle as taught by Danchulis as a means of providing a sports paddle with a workable material able to be bent or worked such that it conforms with the bat construction generally (Danchulis: Col. 3, Lines 47-54; Col. 4, Lines 20-42).


1 	Regarding claim 17, the modified Filippini (Figures 1-15) teaches a pickleball paddle comprising: 3a head (32) coupled to the handle (34).  
 	The modified Filippini does not teach the bumper is integrally 2formed as part of the single unitary body.  
	Danchulis (Figures 1-5) teaches the bumper (20) 2 is integrally 2formed as part of the single unitary body (Col. 4, Lines 32-42).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Filippini with the bumper is integrally 2formed as part of the single unitary body as taught by Danchulis as a means of providing making a paddle construction integral (Danchulis: Col. 4, Lines 32-42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711